      Case 7:18-cv-07274-NSR-PED Document 38 Filed 07/07/20 Page 1 of 1


                                                                                  s
                                                                              f
UNITED STATES DISTRICT COURT
                                                                                  ir
                                                                                                      '-7/2^
SOUTHERN DISTRICT OF NEW YORK

MALCOLM BAPTISTE,                                              18Civ.7274(NSR)(PED)

                       Plaintiff,                              ORDER AUTHORIZING
                                                               THE DEPOSITION OF
                                                               INCARCERATED PLAINTIFF
                -Against-


THOMAS GRIFFIN, et al,

                       Defendants.



       Pursuant to Federal Rule of Civii Procedure 30(a)(2)(B), it is hereby ORDERED that an

Assistant Attorney General may take the deposition of plaintiff Malcolm Baptists

DIN 96-A-4708, by vidcoconference before a notary public, or some other officer authorized to

administer oaths by the laws of the United States or of the State of New York, at any New York

State Correctional Facility, upon notice to the plaintiff and Superintendent of the correctional

facility where he is located, and

       Plaintiff is further advised that if he fails to attend and complete his own deposition, the

Court may impose sanctions pursuant to Fed. R. Civ. P. 37(d), which may include an order

dismissing the complaint in this action.

Dated: White Plains, New York
                                    ,2020

                                                       Ib Ordered
                                                            --^'^/
                                                       TTDN-T^AUL E. DAVISON
                                                       United States Magistrate Judge


u                            ^1
                                       r    ro^t
                                                   ^      \0   C^{ ^              ^JV   ^<\S.



                            o—\ 5 ^)^^<<^ (A^<-G
                             )

^ 0^- ^^ ^^po^l^7'o ^
